Citation Nr: 1453627	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-40 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California




THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2014, the Veteran testified during a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and located in the electronic claims file.

A claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran originally claimed PTSD, the claim was expanded and readjudicated by the RO as an acquired psychiatric condition, to include PTSD.  See September 2008 claim; April 2012 supplemental statement of the case (SSOC).  The Board thus considers this expanded claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records from October 2011 to July 2012 and duplicates of records in VBMS.  These records were considered by the RO on the September 2012 SSOC.  Therefore, there is no prejudice to the Veteran in proceeding with adjudication of the claim.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. § 3.159 (2014).  The Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him a VA examination. 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83. 

In the present case, the Veteran has not been afforded a VA examination.  As an initial matter, the evidence of record documents a diagnosis of PTSD and major depressive episode-severe without psychotic features-by a private examiner.  See private examination, November 2004.  This examination, however, although it noted the alleged in-service incidents, did not link the diagnoses and the incident.  

Additionally, the Veteran has asserted that he was the victim of a personal assault while in-service.  The service treatment records (STRs) indicate that the Veteran suffered a zygomatic maxillary complex fracture during service.  The STRs show that the Veteran reported this fracture was due to a run in with pull-up bar or fists to the face.  See STRs from September 2003; December 2011 buddy statements; October 2010 substantive appeal.  An examiner noted the incident occurred during a training exercise.  Additionally, fellow service-members have stated that the Veteran was assaulted by other service-members.  December 2011 buddy statements.  During service, the Veteran had reconstructive surgery of the face consistent with blunt trauma.  See service treatment records from September 2003.

Therefore, this evidence indicates the presence of current psychiatric disorders, indicates that an event may have occurred in service, and suggests that the current disorders may be associated with service, given the diagnoses of PTSD and major depressive episode within a year of separation from service.  Thus, the evidence meets the low threshold as set forth in McLendon, 20 Vet. App. at 83, and a remand is necessary to obtain the necessary medical opinions.

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate sources the Veteran's complete service personnel file.  All records obtained should be associated with the claims file.  If the service personnel records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.

2. Make additional attempts to verify the Veteran's reported stressor.  Ask the Veteran if there is any other evidence of the type listed in 38 C.F.R. § 3.304(f)(5) that does not appear in the claims file.  If such evidence exists, the evidence should be obtained and made part of the claims file.  Any and all efforts to verify the stressor should be noted in the record.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

3. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records and addresses of any and all health care providers who have provided treatment for his psychological disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

4. After the above development is conducted and any additional documents associated with the claims file, provide the Veteran a VA examination to identify and determine the etiology of all currently diagnosed psychiatric disorders.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, for each disorder diagnosed other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the alleged in-service stressor of personal assault.  For purposes of this examination, the examiner must presume that the incident the Veteran describes did occur.  If the examiner does not diagnose depressive disorder, the examiner must fully address the diagnosis contained in the November 2004 private examination.

Second, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a diagnosis of PTSD is deemed appropriate, the examiner must comment on the link between the currently diagnosed PTSD and the Veteran's alleged in-service stressor of personal assault.  See service treatment records, Veteran's December 2011 statement, October and November 2010 buddy statement-date stamped December 2011, and Bd. Hrg. Tr. 3-5.  For purposes of this examination, the examiner must presume that the incident the Veteran describes did occur.  If the examiner does not diagnose PTSD, the examiner must fully address the diagnosis contained in the November 2004 private examination.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

